                               IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF NEW MEXICO

RONNIE S. ESTRADA,

                  Plaintiff,

vs.                                                                          1:18-cv-00582-LF

ANDREW M. SAUL,1 Commissioner
of the Social Security Administration,

                  Defendant.

                          MEMORANDUM OPINION AND ORDER

           THIS MATTER comes before the Court on plaintiff Ronnie S. Estrada’s Brief in Support

of Motion to Remand or Reverse (Doc. 15), which was fully briefed on March 3, 2019. See

Docs. 19, 20. The parties consented to my entering final judgment in this case. Docs. 3, 5, 6.

Having meticulously reviewed the entire record and being fully advised in the premises, I find

that the Administrative Law Judge (ALJ) applied the correct legal standards and his decision is

supported by substantial evidence. I therefore DENY Mr. Estrada’s motion and AFFIRM the

Commissioner’s decision.

      I.      Standard of Review

           The standard of review in a Social Security appeal is whether the Commissioner’s final

decision is supported by substantial evidence and whether the correct legal standards were

applied. Maes v. Astrue, 522 F.3d 1093, 1096 (10th Cir. 2008). If substantial evidence supports

the Commissioner’s findings and the correct legal standards were applied, the Commissioner’s

decision stands, and the plaintiff is not entitled to relief. Langley v. Barnhart, 373 F.3d 1116,


1
 Andrew M. Saul became the Commissioner of the Social Security Administration on June 17,
2019, and is automatically substituted as the defendant in this action. FED. R. CIV. P. 25(d).
1118 (10th Cir. 2004). “The failure to apply the correct legal standard or to provide this court

with a sufficient basis to determine that appropriate legal principles have been followed is

grounds for reversal.” Jensen v. Barnhart, 436 F.3d 1163, 1165 (10th Cir. 2005) (internal

quotation marks and brackets omitted).

         “Substantial evidence is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Langley, 373 F.3d at 1118. A decision “is not based on

substantial evidence if it is overwhelmed by other evidence in the record or if there is a mere

scintilla of evidence supporting it.” Id. While the Court may not reweigh the evidence or try the

issues de novo, its examination of the record as a whole must include “anything that may

undercut or detract from the ALJ’s findings in order to determine if the substantiality test has

been met.” Grogan v. Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005). “‘The possibility of

drawing two inconsistent conclusions from the evidence does not prevent [the] findings from

being supported by substantial evidence.’” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007)

(quoting Zoltanski v. F.A.A., 372 F.3d 1195, 1200 (10th Cir. 2004)).

   II.      Applicable Law and Sequential Evaluation Process

         To qualify for disability benefits, a claimant must establish that he or she is unable “to

engage in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A);

20 C.F.R. § 404.1505(a).

         When considering a disability application, the Commissioner is required to use a five-

step sequential evaluation process. 20 C.F.R. § 404.1520; Bowen v. Yuckert, 482 U.S. 137, 140

(1987). At the first four steps of the evaluation process, the claimant must show: (1) the

claimant is not engaged in “substantial gainful activity”; (2) the claimant has a “severe medically


                                                   2
determinable . . . impairment . . . or a combination of impairments” that has lasted or is expected

to last for at least one year; and (3) the impairment(s) either meet or equal one of the Listings2 of

presumptively disabling impairments; or (4) the claimant is unable to perform his or her “past

relevant work.” 20 C.F.R. §§ 404.1520(a)(4)(i–iv); Grogan, 399 F.3d at 1260–61. If the

claimant cannot show that his or her impairment meets or equals a Listing but proves that he or

she is unable to perform his or her “past relevant work,” the burden of proof shifts to the

Commissioner, at step five, to show that the claimant is able to perform other work in the

national economy, considering the claimant’s residual functional capacity (“RFC”), age,

education, and work experience. Id.

      III.      Background and Procedural History

             Mr. Estrada was born in 1960, has a diploma in construction drafting, and lives with his

mother in Albuquerque, New Mexico. AR 33, 61, 170.3 Mr. Estrada has worked delivering auto

parts (sales route driver), as a vault puller (coin box collector), an airport maintenance laborer

and a construction worker. AR 33–36, 53–54, 170, 176, 180–86. Mr. Estrada filed an

application for Disability Insurance Benefits (“DIB”) on October 15, 2014,4 alleging disability

since September 1, 2014, due to bulging discs in his back and spinal arthritis. AR 146–47, 169.



2
    20 C.F.R. pt. 404, subpt. P, app. 1.
3
  Document 10-1 is the sealed Administrative Record (“AR”). When citing to the record, the
Court cites to the AR’s internal pagination in the lower right-hand corner of each page, rather
than to the CM/ECF document number and page.
4
  The ALJ stated at the hearing and in his decision that the application date was July 10, 2014,
with an alleged onset date of July 1, 2014. AR 15, 17, 31. Mr. Estrada adopts this date in his
briefing. Doc. 15 at 2. The Disability Determination and Transmittals also note the “filing date”
as 7/10/2014. AR 60, 71. Mr. Estrada’s application, however, is dated October 15, 2014,
alleging disability since September 1, 2014. AR 146–49. There is no indication that plaintiff
amended his alleged onset date, or made an application for DIB on July 10, 2014.



                                                     3
The Social Security Administration (“SSA”) denied his claim initially and on reconsideration.

AR 60–82. Mr. Estrada requested a hearing before an ALJ. AR 90. On March 1, 2017, ALJ

James Linehan held a hearing. AR 29–59. ALJ Linehan issued his unfavorable decision on May

18, 2017. AR 12–28.

         The ALJ found that Mr. Estrada met the insured status requirements of the Social

Security Act through December 31, 2020. AR 17. At step one, the ALJ found that Mr. Estrada

had not engaged in substantial, gainful activity since September 1, 2014, his alleged onset date.5

Id. At step two, the ALJ found that Mr. Estrada’s degenerative disc disease of the lumbar spine

with scoliosis, stenosis, and spondylosis was a severe impairment. AR 18. At step three, the

ALJ found that none of Mr. Estrada’s impairments, alone or in combination, met or medically

equaled a Listing. AR 18. Because the ALJ found that none of the impairments met a Listing,

the ALJ assessed Mr. Estrada’s RFC. AR 18–21. The ALJ found Mr. Estrada had the RFC to

         perform light work as defined in 20 CFR 404.1567(b), except the claimant can lift
         twenty pounds occasionally and lift and carry ten pounds frequently. The
         claimant can stand and walk alternatively for a total of six hours out of eight
         hours per day with sitting occurring intermittently throughout the day. The
         claimant can reach, push and pull with upper extremities up to six hours per eight-
         hour day. The claimant can use hands for grasping, holding and turning objects
         up to six hours per eight-hour day. The claimant can climb, stoop, kneel, crouch,
         crawl and balance up to six hours per eight-hour day.

AR 18.
         At step four, the ALJ concluded that Mr. Estrada was capable of performing his past

relevant work as a sales route driver, as it was actually performed, and as a coin box collector, as

it was actually and generally performed. AR 21–22. Alternatively, the ALJ fund that Mr.

Estrada had “acquired work skills from past relevant work that are transferable to other



5
 Again, the ALJ states that Mr. Estrada’s alleged onset date is July 1, 2014, which is not correct.
AR 17. Mr. Estrada’s alleged onset date is September 1, 2014. AR 146.


                                                 4
occupations with jobs existing in significant numbers in the national economy,” including office

helper, booth cashier, and ticket taker. AR 22–23. The ALJ thus found Mr. Estrada not disabled

at step four and alternatively at step five. AR 23–24.

          Mr. Estrada requested that the Appeals Council review the ALJ’s unfavorable decision.

AR 143–45. On April 24, 2018, the Appeals Council denied the request for review. AR 1–5.

Mr. Estrada timely filed his appeal to this Court on June 22, 2018. Doc. 1.6

    IV.      Mr. Estrada’s Claims

          Mr. Estrada raises two main arguments and several sub-arguments for reversing and

remanding this case. First, Mr. Estrada claims that the ALJ failed to comply with Social Security

Ruling (“SSR”) 82-62 in finding that Mr. Estrada has the capacity to perform his past relevant

work at step four. Doc. 15 at 1, 4. In arguing this claim, Mr. Estrada further claims that the ALJ

made the following errors: (a) failed to comply with SSR 16-3p when determining Mr. Estrada’s

RFC, id. at 4–9; (b) failed to include non-exertional impairments in the RFC, id. at 9; (c) failed to

develop the record regarding his shoulder pain, id. at 9–10; (d) failed to obtain a detailed

description of the physical and mental demands of Mr. Estrada’s past relevant work, id. at 10–11;

(e) failed to provide specific findings that the RFC would permit a return to his past relevant

work, id.; and (f) the alternative finding at step five that Mr. Estrada was not disabled pursuant to

the Medical-Vocational Rules was in error once he turned 55, id. at 12–13. Second, Mr. Estrada

claims that the ALJ failed to comply with the treating physician rule in SSR 96-2p when giving

great weight to Mr. Estrada’s treating physician’s medical opinion. Doc. 15 at 1, 13–15. Mr.

Estrada’s claims are without merit.




6
 A claimant has 60 days to file an appeal. The 60 days begins running five days after the
decision is mailed. 20 C.F.R. § 404.981; see also AR 2.


                                                  5
    V.        Analysis

         A.      The ALJ Properly Evaluated Mr. Estrada’s Claim at Step Four.

         Step four of the sequential evaluation process is comprised of three phases. Winfrey v.

Chater, 92 F.3d 1017, 1023 (10th Cir. 1996).

         In the first phase, the ALJ must evaluate a claimant’s physical and mental [RFC],
         and in the second phase, he [or she] must determine the physical and mental
         demands of the claimant’s past relevant work. In the final phase, the ALJ
         determines whether the claimant has the ability to meet the job demands found in
         phase two despite the mental and/or physical limitations found in phase one. At
         each of these phases, the ALJ must make specific findings.

Id. (citations omitted). Mr. Estrada contends that the ALJ committed reversible error at each

phase of step four.7

                 1. The ALJ Properly Evaluated Mr. Estrada’s RFC in the First Phase.

                         a. Evaluation of Symptoms Under SSR 16-3p

         In the first phase of the step four analysis, the ALJ must evaluate a claimant’s physical

and mental RFC. Winfrey, 92 F.3d at 1023. Mr. Estrada contends that the ALJ erred in the first

phase by failing to comply with SSR 16-3p. Doc. 15 at 8. Mr. Estrada argues that the ALJ failed

to consider the duration, frequency and intensity of his back pain, and the effect his radicular

symptoms have on his ability to perform work-related activities. Id.

         A disability determination must include consideration of all of the individual’s

symptoms, including pain. SSR 16-3p, 2017 WL 5180304, at *2. The Commissioner will not

find an individual is disabled based on alleged symptoms alone. Id. at *4. When evaluating a

disability claimant’s complaints of disabling pain, an ALJ must consider and determine:


7
  Mr. Estrada also argues in a separate section that the ALJ improperly weighed the opinion of
his treating physician. While generally an ALJ weighs the medical opinions in conjunction with
formulating the RFC at step four, the Court will follow Mr. Estrada’s lead and address the issue
separately below.


                                                  6
       (1) whether the claimant established a pain-producing impairment by objective
       medical evidence; (2) if so, whether the impairment is reasonably expected to
       produce some pain of the sort alleged (what we term a “loose nexus”); and (3) if
       so, whether, considering all the evidence, both objective and subjective, the
       claimant’s pain was in fact disabling.
Keyes-Zachary v. Astrue, 695 F.3d 1156, 1166−67 (10th Cir. 2012) (citing Luna v. Bowen, 834

F.2d 161, 163–64 (10th Cir. 1987)).8 The ALJ found that Mr. Estrada had a medically

determinable impairment and that that impairment could reasonably be expected to cause the

alleged symptoms. AR 19. Mr. Estrada does not challenge these findings. The ALJ further

found that Mr. Estrada’s “statements concerning the intensity, persistence and limiting effects of

these symptoms are not entirely consistent with the medical evidence and other evidence in the

record for the reasons explained in this decision.” Id. Mr. Estrada contests this finding, arguing

that the ALJ failed to consider certain factors, that the medical evidence supports his complaints

of back and leg pain, and that “the ALJ’s cursory statement regarding the Plaintiff’s credibility

does not provide specific reasons as required by SSR 16-3p.” Doc. 15 at 8.

       In considering the intensity, persistence, and limiting effects of a claimant’s symptoms,

the ALJ must examine the entire case record and determine whether the claimant’s statements

about the intensity, persistence, and limiting effects of these symptoms are consistent with the

medical signs and laboratory findings in the record. SSR 16-3p, 2017 WL 5180304, at *4, *5.




8
 Analyses under SSR 16-3p and Luna are substantially similar and require the ALJ to consider
the degree to which a claimant’s subjective symptoms are consistent with the evidence. See, e.g.,
Paulek v. Colvin, 662 F. App’x. 588, 593−94 (10th Cir. 2016) (finding SSR 16-3p “comports”
with Luna); Brownrigg v. Berryhill, 688 F. App’x 542, 545−46 (10th Cir. 2017) (finding the
factors to consider in evaluating intensity, persistence, and limiting effects of a claimant’s
symptoms in 16-3p are similar to those set forth in Luna). Tenth Circuit credibility analysis
decisions remain precedential in symptom analyses pursuant to SSR 16-3p. See id.; see also SSP
16-3p, 2016 WL 1119029, at *6 (“we will evaluate whether the [claimant’s] statements [about
the intensity, persistence, and limiting effects of pain] are consistent with objective medical
evidence and the other evidence”).

                                                 7
In examining whether a claimant’s statements are consistent, the ALJ will consider a number of

factors, including:

       1. Daily activities;

       2. The location, duration, frequency, and intensity of pain or other symptoms;

       3. Factors that precipitate and aggravate the symptoms;

       4. The type, dosage, effectiveness, and side effects of any medication an
          individual takes or has taken to alleviate pain or other symptoms;

       5. Treatment, other than medication, an individual receives or has received for
          relief of pain or other symptoms;

       6. Any measures other than treatment an individual uses or has used to relieve
          pain or other symptoms (e.g., lying flat on his or her back, standing for 15 to
          20 minutes every hour, or sleeping on a board); and

       7. Any other factors concerning an individual’s functional limitations and
          restrictions due to pain or other symptoms.

Id. at *7–*8. The ALJ is not required to make a “‘formulistic factor-by-factor’ recitation of the

evidence.” Keyes-Zachary, 695 F.3d at 1167. An ALJ must, however, provide the specific

evidence he or she relies on in evaluating whether the claimant’s allegations of symptoms are

consistent with the record as a whole. Id. Here, the ALJ considered the relevant factors and

determined that Mr. Estrada’s pain symptoms were not disabling.

       In determining that Mr. Estrada’s pain was not disabling, the ALJ reviewed the evidence

of Mr. Estrada’s daily activities from function reports and Mr. Estrada’s testimony. AR 19. The

ALJ explained that Mr. Estrada did daily stretching for his back, chores around the house and

yard, and could drive and shop for necessities. Id.; see also AR 33, 190–91, 193. He cared for

his mother and her dog, took her where she needed to go, and played with his nephew. AR 19;

see also AR 191–92, 194. Mr. Estrada had no problems bathing or dressing himself. AR 19; see

also AR 191. The ALJ also discussed Mr. Estrada’s ability to prepare meals, clean, vacuum,


                                                8
sweep, drive a car, go out alone, watch television, attend football games with his nephew, and

visit neighbors. AR 19; see also AR 192, 194.

       The ALJ also examined evidence of the location, duration, frequency, and intensity of

Mr. Estrada’s pain and the factors that precipitated and aggravated his symptoms. The ALJ

discussed Mr. Estrada’s complaints of back pain to his health care providers and noted that in

2014 Mr. Estrada received refill prescriptions for pain medications and lumbar facet injections.

AR 19–20. The ALJ reviewed Mr. Estrada’s physical therapy visits in 2014, and how this

treatment assisted him in performing his daily activities. Id. The ALJ also discussed Mr.

Estrada’s foraminotomy9 in 2015, which improved his leg pain, and that slight symptoms in his

right calf improved on a daily basis. AR 20. By November 2015, Mr. Estrada reported that

physical therapy had provided him relief, and that his morning tightness and pain subsided with

walking and moving. AR 20. The ALJ discussed Mr. Estrada’s visits with his treating physician

in July 2016, where Mr. Estrada reported that he was experiencing pain radiating down his leg,

and that the pain in his back was worst in the morning after lying down a long time. AR 20. In

addition, the ALJ noted the type, dosage, effectiveness, and side effects of Mr. Estrada’s

medications, and that he did not experience any side effects. AR 19, 20, 39.

       In short, the ALJ discussed every factor he was required to consider in deciding that Mr.

Estrada’s pain was not disabling. Mr. Estrada does not point to any evidence of other

measures—other than those the ALJ discussed—that Mr. Estrada used to treat or relieve his pain.




9
  Foraminotomy is surgery that widens the opening in the back where nerve roots leave the spinal
canal. Foraminotomy takes pressure off of the nerve coming out of the spinal column. This
reduces pain. A foraminotomy can be performed on any level of the spine.
https://medlineplus.gov/ency/article/007390.htm (last visited August 29, 2019).



                                                9
An ALJ is not required to discuss a specific factor if there is no information in the record

regarding that factor. SSR 16-3p, 2017 WL 5180304, at *8.

       Mr. Estrada criticizes the ALJ for failing to consider other factors such as persistent

attempts to find pain relief, and his willingness to try any treatment prescribed, and regular

contact with a doctor. Doc. 15 at 8. His criticisms are misplaced. Along with the factors

discussed above, the ALJ also discussed Mr. Estrada’s testimony at the hearing on March 1,

2017, and that at the time of the hearing, Mr. Estrada was not currently undergoing treatment,

“testified that he had not visited Dr. Cherukuri,” his treating physician, “since July 2016, and

there are no subsequent records of treatment for any source in the case file.” AR 19, 20, 38. Mr.

Estrada does not dispute these facts or direct the Court to other facts the ALJ should have

considered. The ALJ demonstrated that he complied with the requirements of SSR16-3p.

       In a conclusory fashion, Mr. Estrada contends that “the ALJ committed a reversable error

in failing to consider the duration, frequency and intensity of the Plaintiff’s back pain and

radicular symptoms have on his ability to perform work-related activities.” Doc. 15 at 8. As

demonstrated above, however, the ALJ considered and discussed each relevant factor listed in

SSR 16-3p. The ALJ described the evidence he relied on in determining that Mr. Estrada’s

statements concerning the intensity, persistence and limiting effects of his pain were not entirely

consistent with the medical evidence and other evidence in the record. I find no error in the

ALJ’s assessment pursuant to SSR 16-3p.

       Finally, Mr. Estrada contends that the RFC also must include consideration of the

claimant’s nonexertional impairments.10 Doc. 15 at 9. Aside from the pain symptoms already


10
  Nonexertional impairments may include or stem from sensory impairments; epilepsy; mental
impairments, such as the inability to understand, to carry out and remember instructions, and to
respond appropriately in a work setting; postural and manipulative disabilities; psychiatric



                                                 10
discussed, Mr. Estrada fails to explain what nonexertional impairments should have been

included in the RFC. He presents no legal authority or argument that establishes how or why

other nonexertional impairments have limited his ability to perform work-related activities. To

meet his burden in this Court, Mr. Estrada must not only “point[ ] to evidence that [he] claims

the ALJ failed to discuss,” but also “say why it was significantly probative.” Mays v. Colvin,

739 F.3d 569, 576 (10th Cir. 2014). The Court will not consider this issue because it has not

been adequately briefed. Keyes-Zachary, 695 F.3d at 1161 (citing Chambers v. Barnhart, 389

F.3d 1139, 1142 (10th Cir. 2004) (“The scope of our review . . . is limited to the issues the

claimant . . . adequately presents on appeal.”)).

       The ALJ considered and discussed all of the requisite factors. The ALJ’s assessment that

Mr. Estrada’s statements concerning the intensity, persistence and limiting effects of his

symptoms were not entirely consistent with the medical evidence and other evidence in the

record is supported by substantial evidence. Reversal is not warranted pursuant to SSR 16-3p.

                       b. Failure to Develop the Record

       Mr. Estrada contends that the ALJ failed to develop the record with regard to his right

shoulder pain and reaching limitations and, consequently, failed to consider this condition when

determining the RFC. Doc. 15 at 9. Specifically, Mr. Estrada argues that the ALJ should have

ordered a consultative exam. Id. Although generally the burden to prove disability is on the

claimant, the ALJ bears responsibility for ensuring that “an adequate record is developed during

the disability hearing consistent with the issues raised.” Branum v. Barnhart, 385 F.3d 1268,

1271 (10th Cir. 2004) (internal citation and quotation omitted). Generally, an ALJ should order




disorders; chronic alcoholism; drug dependence; dizziness; and pain. Williams v. Bowen, 844
F.2d 748, 752 (10th Cir. 1988) (citation omitted).


                                                    11
a consultative exam where there is a direct conflict in the medical evidence requiring resolution,

where the medical evidence in the record is inconclusive, or where additional tests are required

to explain a diagnosis already contained in the record. Hawkins v. Chater, 113 F.3d 1162, 1166

(10th Cir. 1997); see also 20 C.F.R. § 416.919a (describing the situations that may require a

consultative examination). It is not the duty of the ALJ, however, to act as the claimant’s

advocate. See Henrie v. U.S. Dep’t of Health & Human Servs., 13 F.3d 359, 361 (10th Cir.

1993) (emphasizing that it is not the ALJ’s duty to be the claimant’s advocate).

       While there is some evidence in the record regarding Mr. Estrada’s shoulder, the ALJ did

not have an obligation to order a consultative examination. Mr. Estrada testified that his right

shoulder hurt when he lifted his arm to a certain height or held something out at arm’s length.

AR 50–51. An X-ray of his right shoulder on March 7, 2017, showed “[m]ild degenerative

change of the acromioclavicular joint.” AR 524. This medical evidence is neither in direct

conflict with other medical evidence nor is it inconclusive. While Mr. Estrada testified that he

had some shoulder pain, he further testified that he did not have any functional limitations as a

result of his shoulder impairment. AR 40–41, 50–51. Mr. Estrada does not make a sufficient

showing that further testing or additional tests would explain the diagnosis of mild degrative

change of the acromioclavicular joint already contained in the record. Reversal is not warranted

for a failure to develop the record.11


11
   In the concluding sentence of his failure-to-develop argument, Mr. Estrada asserts that the
“ALJ committed a reversable error in failing to include the Plaintiff’s right shoulder pain and
reaching limitations in the RFC.” Doc. 15 at 9–10. This argument is without merit. First, Mr.
Estrada did not present sufficient factual or legal support for including his shoulder issues in the
RFC. Second, the ALJ properly assessed Mr. Estrada’s pain symptoms, as discussed above.
Third, Mr. Estrada testified that he did not have any problems “using [his] arms out in front of
[him], reaching, pushing, [or] pulling.” AR 40–41. Mr. Estrada does not point to any authority
that raising an arm to a certain height or holding an object at arm’s length is a required work-
related activity for the past relevant work that the ALJ determined that Mr. Estrada still could



                                                 12
               2. The ALJ Properly Assessed Mr. Estrada’s Past Relevant Work in the Second
                  Phase.

       In the second phase of step four, the ALJ must determine the physical and mental

demands of the claimant’s past relevant work.12 Winfrey, 92 F.3d at 1023. Mr. Estrada contends

that the ALJ erred at the second phase by failing to provide specific findings of fact as to the

physical and mental demands of his past jobs as required by SSR 82-62. Doc. 15 at 10. He first

argues that the ALJ failed to obtain a detailed description of the physical and mental demands of

the employment positions of sales route driver and coin box collector. Id. at 11.

       At phase two, “an ALJ must make findings regarding the physical and mental demands of

the claimant’s past relevant work.” Winfrey, 92 F.3d at 1024. To make this finding, an ALJ

must obtain adequate “factual information about those work demands which have a bearing on

the medically established limitations.” SSR 82-62, 1982 WL 31386, at *3. The information

about work demands may be obtained from the claimant, his employer, or another informed

source. Id.

       The ALJ obtained adequate descriptions of the physical demands of Mr. Estrada’s past

work.13 During the hearing, the ALJ asked Mr. Estrada about the physical demands of his work




perform. Accordingly, the ALJ did not err by not including issues specific to Mr. Estrada’s right
shoulder in the RFC.
12
   The term “past relevant work” means work performed (either as the claimant actually
performed it or as it is generally performed in the national economy) within the last 15 years or
15 years prior to the date that disability must be established. In addition, the work must have
lasted long enough for the claimant to learn to do the job, and it must qualify as substantial
gainful activity. 20 C.F.R. §§ 404.1560(b), 404.1565.
13
  Mr. Estrada does not allege any mental impairments. Accordingly, the ALJ only obtained
information about the physical demands of Mr. Estrada’s past work because those are the
demands that are relevant.



                                                 13
as a sales route driver and coin box collector.14 AR 33−35. Mr. Estrada explained that as a sales

route driver, he delivered auto parts in and out of town, driving a van. AR 33–34. He would lift

and carry small parts of up to about 15 pounds. AR 34. Mr. Estrada testified that he is still able

to drive. AR 33. As a coin box collector (Mr. Estrada called this a “vault puller”), Mr. Estrada

“took out the vaults from the busses when they came in and put a new one in there.” AR 34.

Mr. Estrada would lift and carry about 15 to 20 pounds at that job. AR 35. Mr. Estrada also

described his job duties on a Work History Report. AR 178–86. In the Work History Report,

Mr. Estrada stated that as a sales route driver he would walk for about three hours a day, sit for

one hour a day, and stand for three hours a day. AR 180–81. As a coin box collector Mr.

Estrada would walk about one hour a day, sit for one hour a day, and stand for six hours a day.

AR 182.

       In addition to gathering facts about the work a claimant has performed in the past, SSR

82-62 requires an ALJ to make specific findings of fact regarding the physical and mental

demands of past relevant work. See SSR 82-62, 1982 WL 31386, at *4. The Tenth Circuit has

held that an ALJ may properly rely upon vocational expert (VE) testimony in making these

findings at phase two and phase three of step four. Doyal v. Barnhart, 331 F.3d 758, 761 (10th

Cir. 2003). The ALJ may not, however, delegate the step-four analysis to the VE. But the ALJ

may rely on information supplied by the VE regarding the demands of a claimant’s past relevant

work and whether a person with the claimant’s RFC could meet those demands, and the ALJ

may accept the VE’s opinions. Id. The critical distinction is whether the ALJ relied upon the

VE testimony in making the findings or whether the ALJ delegated the phase two and phase



14
  Because the ALJ determined that Mr. Estrada could perform his past work as a sales route
driver and coin box collector, the physical demands of Mr. Estrada’s other jobs are not relevant,
and the Court will not discuss them.

                                                 14
three findings to the VE. Id. “While the ALJ may rely on information supplied by the VE at

step four, the ALJ himself must make the required findings on the record, including his own

evaluation of the claimant’s ability to perform his past relevant work.” Winfrey, 92 F. 3d at

1025. Where an ALJ made the phase two and phase three findings and quoted the VE testimony

approvingly in support of those findings, the ALJ properly relied upon the VE testimony. Doyal,

331 F.3d at 761.

       The ALJ made on-the-record findings regarding the mental and physical demands of Mr.

Estrada’s past relevant work. The ALJ explained that “[t]he vocational expert examined the

claimant’s past relevant work and compared that to the Dictionary of Occupational Titles (DOT)

along with the specific vocational preparation (SVP), exertional level, and classification.” AR

22. The ALJ specifically stated that he took the VE’s testimony into consideration when

identifying the claimant’s past relevant work. Id. In his decision, the ALJ—not the VE—

identified Mr. Estrada’s past relevant work as a sales route driver, coin box collector, airport

maintenance laborer, and construction worker II, and determined the DOT exertional levels

associated with each of these positions as well as the exertional level of each job as it was

actually performed (if different from the DOT level). Id. Thus, although the ALJ relied on the

VE’s testimony, the ALJ did not delegate the step four analysis to the VE.

       Mr. Estrada argues that “the ALJ should have obtained information regarding the ability

to stand and walk alternatively for a total of six hours out of eight hours per day with sitting

occurring intermittently throughout the day.” Doc. 15 at 11. At the hearing, the ALJ asked the

VE whether a hypothetical person with Mr. Estrada’s limitations—including the ability to “stand

and walk alternatively for a total of six hours per day with sitting occurring intermittently

throughout the day”—could perform Mr. Estrada’s past work either as actually performed or




                                                 15
generally performed. AR 55. The VE testified that this hypothetical person could perform the

sales route driver job as it was actually performed (at a light exertional level), and coin box

collector as it was actually and generally performed. AR 53–54. By doing so, the ALJ

determined the demands for standing, walking, and sitting for Mr. Estrada’s past relevant work.

The ALJ fulfilled his obligation to obtain specific descriptions of the physical and mental

demands of Mr. Estrada’s past relevant work at phase two of step four.

               3. The ALJ Properly Assessed Mr. Estrada’s Ability to Perform His Past
                  Relevant Work in Phase Three.

       In the third phase of step four, the ALJ determines whether the claimant has the ability to

meet the job demands found in phase two despite the mental and/or physical limitations found in

phase one. Winfrey, 92 F.3d at 1023. The ALJ compared Mr. Estrada’s RFC with the physical

and mental demands of his past relevant work in accordance with SSR 82-62. See SSR 82-62,

1982 WL 31386, *2–3. The ALJ stated,

               In comparing the claimant’s residual functional capacity with the physical
       and mental demands of this work and using the testimony of the vocational
       expert, I find that the claimant is able to perform the job of sales route driver as
       actually performed and the job of coin box collector as generally and actually
       performed.

AR 22. The Court will take the ALJ at his word that he performed this comparison. See Hackett

v. Barnhart, 395 F.3d 1168, 1173 (10th Cir. 2005) (“our general practice, which we see no

reason to depart from here, is to take a lower tribunal at its word when it declares that it has

considered a matter.”). The ALJ made specific findings of fact in determining that Mr. Estrada

could return to his past relevant work and was, therefore, not disabled. See 20 C.F.R.

§ 404.1520(f) (a claimant capable of performing past relevant work is not disabled within the

meaning of the Act).




                                                 16
       The ALJ made specific findings at each phase of step four. The ALJ did not delegate the

analysis to the VE in concluding that Mr. Estrada could perform his past relevant work. Instead,

he considered the VE’s testimony in making his own findings. There is nothing improper about

this. “An ALJ may rely on information supplied by the VE at step four.” Doyal, 331 F.3d at 761

(internal quotations and citation omitted); see also Best-Willie v. Colvin, 514 F. App’x 728, 736–

38 (10th Cir. 2013). The ALJ did not commit reversible error at step four.

           B. The ALJ Properly Evaluated the Opinion of Mr. Estrada’s Treating Physician.

       Mr. Estrada complains that the ALJ failed to follow SSR 96-2p when giving great weight

to his treating physician’s medical opinion. Doc. 15 at 13. SSR 96-2p is the policy

interpretation explaining the terms used in the regulations on evaluating medical opinions. SSR

96-2p, 1996 WL 374188, at *1 (July 2, 1996).15 Treating physicians may offer a medical

opinion with regard to the claimant’s symptoms, diagnosis, and prognosis, as well as work-

related physical and mental limitations. Castellano v. Sec’y of Health & Human Servs., 26 F.3d

1027, 1029 (10th Cir. 1994) (citing 20 C.F.R. § 404.1527(a)(2)). A “medical opinion” is a

statement “from acceptable medical sources that reflect judgments about the nature and severity

of your impairment(s), including your symptoms, diagnosis and prognosis, what you can still do

despite impairment(s), and your physical or mental restrictions.” 20 C.F.R. § 404.1527(a)(1).

Pursuant to the “treating physician rule,”16 “the Commissioner will generally give more weight




15
  The regulation applicable to this case is 20 C.F.R. § 404.1527, “Evaluating opinion evidence
for claims filed before March 27, 2017.” 20 C.F.R. § 404.1527 (“For claims filed (see
§ 404.614) before March 27, 2017, the rules in this section apply. For claims filed on or after
March 27, 2017, the rules in § 404.1520c apply.”).
16
  Although the Social Security Administration has rescinded the treating physician rule, that
rescission only applies to claims filed on or after March 27, 2017. See SSR 96-2P, 2017 WL



                                                17
to medical opinions from treating sources than those from non-treating sources.” Langley, 373

F.3d at 1119; 20 C.F.R § 404.1527(c)(2).

       When presented with a treating medical source opinion, the ALJ first must determine

whether the opinion is entitled to “controlling weight,” and if not, “treating source medical

opinions are still entitled to deference and must be weighted using all of the factors provided in

§ 404.1527.” Id. Those factors include:

       (1) the length of the treatment relationship and the frequency of examination;
       (2) the nature and extent of the treatment relationship, including the treatment
       provided and the kind of examination or testing performed; (3) the degree to
       which the physician’s opinion is supported by relevant evidence; (4) consistency
       between the opinion and the record as a whole; (5) whether or not the physician is
       a specialist in the area upon which an opinion is rendered; and (6) other factors
       brought to the ALJ’s attention which tend to support or contradict the opinion.

Watkins v. Barnhart, 350 F.3d at 1301 (10th Cir. 2003); see also 20 C.F.R. § 404.1527(c)(2−6).

While an ALJ is not required to discuss each factor, an ALJ must give good reasons for the

weight assigned to a treating physician’s opinion, reasons “that are sufficiently specific to make

clear to any subsequent reviewers the weight the adjudicator gave to the treating source’s

medical opinion and the reason for that weight.” Langley, 373 F.3d at 1119 (internal quotations

and citations omitted).

       On February 11, 2016, Dr. Mark Crawford opined that Mr. Estrada had reached

maximum medical improvement (“MMI”) with a functional capacity to perform “light duty

work.” AR 498. While the ALJ did not expressly give Dr. Crawford’s opinion “controlling

weight,” he gave Dr. Crawford’s opinion “great weight.” AR 21. The ALJ explained that he

gave Dr. Crawford’s opinion great weight because the opinion was related to his specialty, and



3928298 (March 27, 2017); SSR 96-2P, 2017 WL 3928305 (March 27, 2017). As Mr. Estrada’s
claim was filed in October 2014, the treating physician rule still applies.



                                                18
because of Dr. Crawford’s long treatment relationship with Mr. Estrada. Id. Although the ALJ

did not discuss all of the relevant factors, he gave good reasons that are sufficiently specific to

make clear the weight he gave Dr. Crawford’s medical opinion and the reasons for that weight.

       Mr. Estrada contends that the ALJ failed to “follow the process when evaluating and

weighing opinions from treating sources, specifically the ALJ failed to describe how the

functional capacity evaluation was supported by medical[ly] acceptable techniques and how it is

consistent with the substantial evidence in the record.” Doc. 15 at 27. Mr. Estrada is essentially

complaining that the ALJ failed to specifically assess whether he gave Dr. Crawford’s opinion

controlling weight. A medical source opinion is entitled to “controlling weight,” if the medical

opinion “is well-supported by medically acceptable clinical and laboratory diagnostic techniques

and is not inconsistent with other substantial evidence.” 20 C.F.R. § 404.1527(c)(2); see also

Langley, 373 F.3d at 1119. But “[w]hen the ALJ does not need to reject or weigh evidence

unfavorably in order to determine a claimant’s RFC, the need for express analysis is weakened.”

Howard v. Barnhart, 379 F.3d 945, 947 (10th Cir. 2004).

       In this case, although the ALJ did not expressly analyze whether Dr. Crawford’s opinion

should be afforded controlling weight, he implicitly declined to give it controlling weight by

giving the opinion great weight. See Mays, 739 F.3d at 575. The ALJ articulated good reasons

for weighing Dr. Crawford’s opinion favorably, which facilitated meaningful judicial review.

Further, as the Commissioner points out, the substantial evidence in the record supports the

ALJ’s conclusion that Mr. Estrada can perform light work. Doc. 19 at 14–15. Both state agency

consultants found that Mr. Estrada was able to perform light work consistent with the ALJ’s

RFC, Dr. Crawford’s opinion supports the RFC, as does the record as a whole. AR 20–21.

Furthermore, because the ALJ did not weigh Dr. Crawford’s opinion unfavorably in determining




                                                 19
Mr. Estrada’s RFC and because the medical evidence supports the ALJ’s RFC, it was less

important for the ALJ to formally complete the two-step process for determining whether Dr.

Crawford’s opinion was entitled to controlling weight. See Howard, 379 F.3d at 947. The ALJ

did not commit reversible error in assessing the weight he gave to Dr. Crawford’s opinion.

       Mr. Estrada also argues that it is unclear from Dr. Crawford’s opinion which definition of

“light work” he was using when he opined that Mr. Estrada had reached his “MMI” and was

capable of “light duty work.” Doc. 15 at 14–15. Mr. Estrada points out that between March 4,

2014 and July 29, 2014, he was put on “light work” restrictions, which restricted him to lifting

no more than fifteen pounds; no prolonged standing/walking longer than thirty minutes per hour;

no pushing/pulling over twenty-five pounds of force; and should be sitting twenty-five percent of

the time. Doc. 15 at 15. Mr. Estrada also notes that New Mexico statutes define light work as:

       the ability to lift up to twenty pounds occasionally or up to ten pounds frequently.
       Even though the weight lifted may be only a negligible amount, a job is in this
       category when it requires walking or standing to a significant degree or when it
       involves sitting most of the time with a degree of pushing and pulling of arm or
       leg controls or both.

N.M.S.A. § 52-1-26.4(C)(3). Mr. Estrada suggests that because it’s not clear whether Dr.

Crawford used New Mexico’s definition of “light work” or the light work restrictions imposed in

2014, remand is required. Doc. 15 at 15; Doc. 20 at 2.

       The Commissioner is correct that the New Mexico statutory definition of light work is

nearly identical to the agency’s definition of light work. Doc. 19 at 15. Light work is defined in

the regulations as

       lifting no more than 20 pounds at a time with frequent lifting or carrying of
       objects weighing up to 10 pounds. Even though the weight lifted may be very
       little, a job is in this category when it requires a good deal of walking or standing,
       or when it involves sitting most of the time with some pushing and pulling of arm
       or leg controls.




                                                 20
20 C.F.R. § 404.1567(b). Because of the similarity in the definitions, whether Dr. Crawford used

New Mexico’s definition is of no consequence. Furthermore, the “light work” restrictions

imposed on Mr. Estrada in 2014 were not imposed by Dr. Crawford, see AR 277, and were

imposed before Mr. Estrada’s foraminotomy, which improved Mr. Estrada’s condition

considerably, see AR 488, 490, 492, 495. In addition, Dr. Crawford’s opinion specifically

referenced Mr. Estrada’s “functional capacity examination,” which was performed sometime

between November 12, 2015, when Dr. Crawford set Mr. Estrada up for a functional capacity

evaluation, and February 11, 2016, when Mr. Estrada came in to discuss the results of his

functional capacity examination. See AR 494, 498. Thus, although the functional capacity exam

itself is not included in the record, this sequence of events makes clear that Dr. Crawford was not

referring to the 2014 light duty work restrictions when he opined that Mr. Estrada was able to

perform light duty work. See AR 497. Finally, Mr. Estrada does not point to any authority that

would require an ALJ to determine whether a physician is using a definition of “light duty work”

that differs from the statutory or regulatory definitions. Accordingly, the ALJ’s failure to

expressly discuss Dr. Crawford’s definition of “light duty work” is not reversible error.

       The ALJ fulfilled his obligation in determining the weight he gave to Mr. Estrada’s

treating physician’s opinion, and reversal is not warranted pursuant to SSR 96-2p.

           C. The ALJ’s Error at Step Five is Harmless

       While the ALJ determined that Mr. Estrada could return to his past relevant work and

was, therefore, not disabled at step four, he alternatively found that “a finding of ‘not disabled’ is

appropriate under the framework of Medical-Vocational Rule 202.13 and Rule 202.07.” AR 23.

Accordingly, the ALJ determined that Mr. Estrada could perform other occupations that exist in




                                                 21
significant numbers in the national economy, such as office helper, booth cashier, and ticket

taker. Id.

         Mr. Estrada contends that when he turned 55, a decision of disabled is warranted pursuant

to Medical-Vocational Rule 202.08. Doc. 15 at 12–13. The Commissioner concedes that while

Mr. Estrada would have been capable of the alternative jobs until age 55, he is correct that he

would not be capable of these jobs after his 55th birthday without transferrable skills. Doc. 10 at

21, n.3. The Commissioner contends, however, that the ALJ’s decision at step five is harmless

because the ALJ “made supportable step four findings that [Mr. Estrada] could return to his past

light work.” Id. I agree with the Commissioner.

         The Tenth Circuit has indicated that a court may invoke a harmless error analysis on

behalf of the Commissioner where “the record is not overly long or complex, harmlessness is not

debatable, and reversal would result in futile and costly proceedings.” Seever v. Barnhart, 188 F.

App’x 747, 752 n.1 (10th Cir. 2006). Harmless error applies if “no reasonable administrative

factfinder, following the correct analysis, could have resolved the factual matter in any other

way.” Allen v. Barnhart, 357 F.3d 1140, 1145 (10th Cir. 2004).

         Here, the ALJ properly found that Mr. Estrada could return to his past relevant work at

step four. The fact that the ALJ presented an alternative reason for finding Mr. Estrada not

disabled at step five does not upset his step-four findings. Consequently, the alternative finding

at step five is harmless error, and remand is not warranted on this basis.

   VI.       Conclusion

         For the reasons stated above, I find the ALJ applied the correct legal standards and his

decision is supported by substantial evidence.




                                                 22
      IT IS THEREFORE ORDERED that Ronnie S. Estrada’s Motion to Remand or Reverse

(Doc. 15) is DENIED and the Commissioner’s decision is AFFIRMED.



                                        _______________________________
                                        Laura Fashing
                                        United States Magistrate Judge
                                        Presiding by Consent




                                          23
